Long, J.
This cause was before this Court at the October term, 1891, and an opinion filed December 21, which is reported in 89 Mich. 209.
That proceeding was for mandamus to compel the court below to set aside the order made by it granting a new trial, and to compel that court to confirm the award made by the jury. The case is entitled “Backus v. Gartner, Circuit Judge.”
It appeared in that proceeding that a motion was made in that court by the petitioner in the present case to vacate and set aside the verdict of the jury. The circuit court set the verdict and award of the jury aside, and the mandamus was asked by the respondents to vacate that order, and to confirm the verdict. This writ was granted by this Court, and an order confirming the verdict and award by the jury entered in the court below. Twenty-three specific reasons were urged before the court below why this motion for a new trial should be granted, and those'reasons are substantially set out in the opinion by this Court in that case, and need not be restated here, as those reasons, with others now set out in this appeal,1 are the objections to the proceedings upon which we are now asked to pass. In addition to the objections then made to the verdict and order of confirmation, objections Nos. 24 to 28, inclusive, are now added, as follows:
24’. The Supreme Court erred in granting a writ of *36mandamus in this case, having misapprehended and misunderstood the facts of the case and the law applicable thereto, and deprived the circuit courts of this State of a wise and wholesome power of jurisdiction vested in them by the Constitution and laws of this State.
25. Said wi’it of mandamus was improvidently granted.
26. To confirm said verdict against the deliberate judgment of the circuit court for the county of Wayne is in and by itself a violation of the Constitution and laws of this State.
27. During the trial before the said jury one of the stockholders of A. Backusi Jr., & Sons, knowingly, willfully, and corruptly paid to one of the jurors the sum of $130, for the pui'pose and with the intent of corruptly influencing him as a juror in said case. Said payment was made under the pretense that said stockholder was indebted to said juror.in said amount, whereas in txmth and in fact the indebtedness paid was the debt of another, and not a debt upon which said stockholder was liable, and was one upon which he had previously denied liability and refused to pay.
28. The circuit court eri’ed in disregai’ding and ovexruling the above objections, and in entering an order confirming said award.
The only point decided in the mandamus case was whether, under the statute, the circuit court has authority to set aside the award and report of the jury, and to order a new trial or inquisition before a new jury, where the objections to the confirmation of the report are not based upon jurisdictional defects. The decision turned upon the construction of section 10, chap. 93, How. Stat. The language of this section is:
“On such report being made by the commissionex’s or jury, the court, on motion, shall confirm the same on the next or any subsequent day when in session, unless for good cause shown by either party. * * * Said court, as to the confirmation of such report, shall have the powex's usual in other cases.”
This Court gave construction to the language of that section, and held that—
“There is nothing in this section which states that *37the court shall have power to set aside the panel of jurors or commissioners appointed by the court, and direct that proceedings de novo shall be had upon the petition; and that the term “powers usual in other cases” refers to “ the powers of courts in the confirmation of reports made to such courts by some bodies or persons authorized by law to make them, in accordance with the known practice of the court.”
We need not refer here to the reasons given by this Court for that ruling, as they are fully set out in the former opinion, to which reference is made.
We permitted, in the present appeal, a reargument of that question, for the reason that, should we find we were then in error, neither party will have lost any substantial right, as all the questions then presented are now before us for review, and this Court, under the statute, possesses ample power to correct any errors which may be found in the record and -proceedings. The motion for mandamus was argued before us at the October term last, and such consideration was not given it then as the interests now involved' in the controversy demand. We have now listened to- a reargument of the question then passed upon, and our attention has been called to several decisions, from which we conclude that -the powers of the circuit courts in this class of cases were too much restricted by the former opinion.
Section 10 of the act under which the preceedings were .had provides that, the report of the jury being made, the court, on motion, shall confirm the same, unless for good cause shown by either party. The ■statute does not point out for what particular cause or causes -the court may refuse to confirm the award. While the jury, in such cases, are judges of the law and fact, yet, if it be made to appear to the court before confirmation of the award that the jury have based their verdict and award upon false principles, and substantial *38justice has not been done in the premises, the court ought to refuse to confirm the findings. Toledo, etc., Ry. Co. v. Dunlap, 47 Mich. 466.
This question has been settled by this Court by former adjudications, which were overlooked in the mandamus case.
In Marquette, etc., R. R. Co. v. Probate Judge, 53 Mich. 317, commissioners were appointed to condemn certain lands for railroad purposes. They made their report, and filed it in the probate court. The petitioner filed a motion in that court to set aside the finding and report of the commissioners for the reasons:
1. That the damages and compensation were excessive and exorbitant.
3. That the commissioners included in the compensation a large amount of money for loss of profits in the-fuse business during the interruption of the same, and for loss of wages while the factory should be stopped, and for loss of business to arise from the removal of the factory to another site, without any evidence on which to found the same.
3. That they allowed a sum of money to one of the-owners of the property for the cost of removing therefrom.
4. That they grossly overestimated the value of the land, and the structures thereon.
5. That they allowed greater damages for the real estate than its whole value.
6. That they overestimated the value of the garden, trees, and shrubs.
7. That one of the commissioners, after being appointed, and before the finding, received privately from one of' the respondents a written paper containing a list of the structures and other property upon the land, which stated the valuation of the same, and of the damages thereto, at the sum of $11,000; and that he was influenced thereby in his deliberations.
The motion was founded upon affidavits and other testimony produced in the probate court. This was met by a counter-motion from the attorneys of the respondents-*39"to strike the affidavits from the files, and to refuse to-hear testimony in opposition to the commissioners’ report, on the ground that such affidavits and oral testimony of witnesses were incompetent and inadmissible on the hearing of the motion to set aside the report. The probate court denied the motion of petitioner, and granted that of the respondents. Before any motion was made for the confirmation of the report, the .petitioner applied to this Court for an order on the probate judge to show cause why he should not receive and consider, upon the motion to set aside the report, the affidavits and oral testimony offered, and why (should said report be confirmed) he should not set aside such confirmation for the purpose of such hearing. An order to show cause was granted in the case, and the return showed that the facts upon these points were correctly stated in the petition. It was said by this Court:
“The motion made by the petitioner to set aside the report was one proper to be made, and, if substantiated* would have furnished sufficient grounds for setting aside-the report. The probate court has authdrity to set aside-the report of commissioners for good cause shown. If" the amount awarded is unreasonable, and indicates that, it was the result of prejudice or partiality, or that7 the-commissioners must have acted upon a wrong basis of estimating the damages, it is a good cause for setting, aside the report.” Citing Chapman v. Groves, 8 Blackf, 308.
This question came before this Court again in Port Huron, etc., Ry. Co. v. Callanan, 61 Mich. 12. In that, case it was claimed that the commissioners’ award was grossly inadequate, and did not indicate whether it included past as well qp future damages. It was said:
“If the proceedings complained of are in most respects technically regular, — which we shall not decide, — we have no doubt that substantial wrong has been done. The 'confirmation of a report in these cases is not a matter *40of strict right upon a regular record. If substantial reasons are shown against it by facts not in the record itself, the court has power to do justice and refuse confirmation, and, on appeal, the same power exists.”
The learned circuit judge before whom the proceedings, for confirmation of the report of the jury in the present case were had, and who, by the mandate of this Court, confirmed the findings and award, filed an opinion in the case before us, in which he says:
“ While the proceedings by and before the jury are not judicial, still the proceedings by and before the court up to the time of swearing the jury, as wpll as all proceedings after the filing of the report, are judicial in their character, and partake of the nature of ordinary proceedings in court, and are governed largely, if not absolutely, by the same rules and the same considerations applicable to judicial investigations and determinations. The one great difficulty attending the proceedings by •and before the jury is that it is not ordinarily evident or ascertainable what the ruling or determination of the jury was upon questions raised before them; and in all such instances the presumption of the law is that they followed correct legal principles, and that as judges of the law they applied and followed the law correctly, and not erroneously. It cannot be contended that, as they are made by the law judges of the law, they have the right to disregard the law and all acknowledged and well-recognized legal principles. This was never contemplated by the Constitution or the statute, and it is sufficient to say that no case can be found which holds, or even recognizes, such a vicious and monstrous doctrine. When, however, the rulings of the jury are clearly apparent upon the face of the proceedings, then it may be found the duty of the court to consider, and, if necessary, review, such rulings; for it is the duty of the court to see that substantial justice has not been disregarded.”
In support of this proposition the circuit judge cites the following cases: Mich. Air Line Ry. v. Barnes, 44 Mich. 226; Toledo, etc., Ry. Co. v. Dunlap, 47 Id. 461; Detroit West., etc., R. R. Co. v. Crane, 60 Id. 182; Port *41Huron, etc., Ry. Co. v. Voorheis, Id. 510. We are satisfied that the cases referred to support the doctrine stated by the circuit judge.
This question has received consideration in the courts of other states. It is laid down as a rule by Lewis on Eminent Domain (section 522) that, .under the authorities, any improper conduct on the part of the jury materially affecting the merits is sufficient cause for setting aside the report.
In Re New York Cent., etc., R. R. Co., 64 N. Y. 60, it was held to be good cause for setting aside .the report if there was any such carelessness or irregularity amounting to misconduct by which a party was harmed.
In Re New York, etc., Ry. Co., 29 Hun. 604, it was held -that the power and authority of the court to interfere was settled by In re New York Cent., etc., R. R. Co., 64 N. Y. 60, and that such power is not restricted in the exercise of its general jurisdiction, and that the court has power, by virtue of its'inherent jurisdiction, to set aside the report for good and sufficient reasons. Upon appeal this case was affirmed (reported in 93 N. Y. 385), and it was held a matter for the exercise of the discretion of the lower court.
The jury have large discretion, and when this has been abused the court will interfere and prevent an injury, and will set aside the report for accident or mistake. Bourgeois v. Mills, 60 Tex. 76.
The report will also be set aside for acting on erroneous principles. In re New York, etc., Ry. Co., 63 How. Pr. 265.
In Iowa it is held that the report will be set aside for being against the evidence, or against the weight of evidence. «" Walters v. Houck, 7 Iowa, 72.
It is also settled by numerous decisions that the court, upon the motion for confirmation of. the report, may *42look into the matter of the action of the jury in receiving or rejecting testimony, and, if wrong rulings are made, substantially affecting the rights of the parties, the report will be set aside. Wilson v. Railroad Co., 59 Ill. 273; Fitchburg R. R. Co. v. Eastern R. R. Co., 6 Allen, 98; Harding v. Inhabitants of Medway, 10 Metc. (Mass.) 465; Com. v. Court of Sessions, 5 Mass. 435.
It is undoubtedly true that, where correct rules have been adopted by the jury, the, award will not be set aside unless the amount of the verdict is palpably erroneous; but it cannot be doubted that under the authorities above cited, and the repeated rulings of this Court, the court before which proceedings are had upon the question of the' confirmation or the setting aside of the findings and award of the jury may set the award aside—
■ 1. If it is found by the court that there has been fraud or misconduct upon the part of the jury affecting the-rights of the parties.
2. For gross errors or mistakes of the jury.
3. For the erroneous rejection or admission of testimony affecting the rights of the parties.
4. For errors of such extraordinary character or grossness as furnish a just inference of the existence of undue influence, partiality, bias, and prejudice, or unfaithfulness in the discharge of the duty imposed.
5. When it is apparent to the court that the damages-awarded are either inadequate or excessive.
The method of proceeding by which these facts are-brought to the attention of the court must be left very largely to the discretion of the court which is to hear- and decide the motion for confirmation or to set aside the findings. The facts may be presented to the court by affidavits or by oral testimony, and upon which the-court is bound to act in determining the questions raised. Marquette, etc., R. R. Co. v. Probate Judge, 53 Mich. 217.
The court below, acting in the present case upon the motion before it,, undoubtedly had the power to pass. *43upon the question presented to it by the affidavits, and to vacate and set aside the award of the jury. No substantial injustice has been done, however, by the mandate of this Court compelling the court below to confirm the findings and award of the jury, for the reason that under the statute this Court, under its appellate power, may consider all of the questions there involved, and determine the rights of the parties thereunder. The statute provides:
“ Within twenty days after the confirmation of the report of the commissioners or jury, as above provided for, either party may appeal, by notice in writing to the other, to the Supreme Court from the appraisal or report of the commissioners or jury. Such notice shall specify the objections to the proceedings had in the premises, and the Supreme Court shall pass on such objections only, and all other objections, if any, shall be deemed to have been waived. Such appeal shall be heard by the Supreme Court at any general or special term thereof, on notice thereof being given according to the rules and practice of the Court. On the hearing of such appeal, the Court may direct a new appraisal before the same or new commissioners or jury, in its discretion.'”
Before proceeding to a discussion of the objections to the confirmation of the report of the jury, it becomes necessary to state the situation and Surroundings of the property sought to be taken, and the manner in which the petitioner proposes to erect its road along the street in front of respondents* property.
The proposed Fort Street Union Depot will front upon Third and Fort streets, and, with the proposed local freight-house, will cover about six acres of ground. The approach of the track to the depot extends along the river side of River street up to about Twelfth street, when it curves to the north-east, and there enters entirely into and passes upon River street, upon which the Backus property is situated. The railroad track pursues River *44street towards the center of the city to about Seventh street, and then again curves to the north-east, to take its course to the new depot. Before reaching Twelfth street, the track begins an elevated grade, and where it passes respondents’ property, on the northerly side of River street, is at an ascending grade of 22 feet to the mile. This elevated structure is to span the street from curb to curb, upon iron posts or pillars 35 feet apart on each side, above, in front of, and below the Backus property. In front of that property there are three broad-gauge tracks. Solid pans and shields are to be under every track. The tracks are to carry three trains with double locomotives. There is to be a switch in front of this property. Added onto the width of the railroad viaduct itself, in the street, and contiguous to it, there is to be an elevated viaduct for teams, solidly made, of the width of 24 feet, making a total width in front of the Backus property of 64 feet. Every track is laid upon ties, and the space between the ties is 6 inches. The cars, in passing, will project over the elevated structure from 1 to 2 feet. The weight of the standard locomotives will be from 50 to 60 tons. The top of the rails on the structure in River street in front of the property will be 25 feet above the roadway.
The Backus plant consists of a planing-mill property, and is in the first block towards the city from Twelfth street, on the northerly side of River street. It covers If acres of land, with a front on River street of 238.40 feet, and extends through the block to Fort street. The buildings front on River street on a level with that street, which is 15 feet lower than Fort street. These buildings are of brick, 45 to 48 feet high. The building is erected and arranged with reference to its relative situation to the Michigan Central Railroad, which passes under Fort street, and approaches River street obliquely, *45passing the north-easterly side of the Backus property, contiguous to it, with its main tracks at the extreme end 80 feet away, and continually receding until it is 300 feet from the Backus property as it passes into River street at grade. It furnishes switch facilities for the planing-mill.
The value of the mill property is variously estimated at from $150,000 to $300,000. The plant consists of the planing-mill property, the lower mill, dust-room, shavings room, four dry-kilns, boiler house, engine room, and sheds on the side next to the Michigan Central Railroad tracks, 300 feet in length, with room to store 15 carloads of material. Mr. Backus himself puts the value of all this property at $150,000, and7 says that includes everything outside of the real estate. It is claimed, also, that the returns from this mill net from $35,000 to $70,-000 per year. Mr. Backus says, in reference to the dust-room and the appliances therein, that, in order to run the 'planing-mill, and make the room available, it is necessary to get rid of the shavings and sawdust as fast as it is made, and the most practical way to do that is to use a large exhaust fan that draws the stuff from the machine and throws it into a large reservoir; that, in order to have it work properly, it must be in a large place that will have free vent; that arrangements for taking care of the dust and shayings-have been a great Btudy for many years; that he finally conceived an idea of arranging his dust-room with burlaps, which is a perfect success; that he took out a patent for the arrangement of the dust-room with burlaps, and has probably built 100 of them for some of the largest institutions in the land, and without exception it is superior to anything else. It runs automatically, requiring no power. 3,700 yards of burlaps are used. The mill itself has 4 boilers and a 350 horse-power engine, together with 19 *46planing-machines, and other machinery of the best quality.
The claim was made upon the part of the respondents before the jury that the building of this track in River street by the petitioner for the purpose of carrying its railroad trains not only excluded the respondents from the free use of the street and the approaches to the mill and the light and air necessary to the proper conduct of their business, but also greatly endangered their property to fire from the engines of the petitioner in passing and repassing over this structure, especially on an up grade, and by the switch in front of the premises. Testimony was also given, showing that by reason of this increased hazard of fire from the engines it would be difficult to procure insurance, which, if it could be procured, would be at greatly increased rates, by reason of the danger of sparks from the engines falling upon the building and communicating to this dust-room, which is described to be of such inflammable character that it would be ignited from the smallest spark. It was also contended before the jury by the respondents that, by reason of the structure thus cutting off the free approach to the mill which the respondents have heretofore had from River street, and the obstructing of light and air and the endangering of the property by sparks from the engines, practically the whole mill property was ruined, and that the planing-mill business could not be profitably conducted there. It was also contended by the respondents that there was no necessity for the taking of River street, as the petitioner could lawfully have taken a strip of land belonging to the Michigan Central Railroad Company, and used by it as yards, upon the opposite side of River street from respondents’ property.
Two trials of the case have been had in the court below. One was commenced February 25, 1891, and *47terminated March 18 in a disagreement of the jury. A new jury was impaneled on June 10 following, and that jury rendered a verdict July 16 in favor of the petitioner ■on the question of the necessity of taking the property in River street for public uses, and assessed the damages •of the respondents as follows: To Absalom Backus, Jr., as the owner of the fee, $17,850; to. the corporation, A. Backus, Jr., & Sons, $78,293.
All of the objections to the proceedings before the jury, except the first, relate to th§ question of damages. The first objection is that the jury were not attended by a judge of the circuit court or by a' circuit court commissioner, to decide questions of law, and to administer •oaths to witnesses.
We think the first objection cannot be insisted upon in the present case, for the reason that the petitioner’s proceedings before the jury were without objection, and without request that the jury be attended by the court or commissioner, and the petitioner must therefore be treated as having waived that point. We have listened to a very learned argument upon the part of counsel for petitioner upon the cases heretofore decided by this Court, in which counsel contends that the Court has always been wrong in holding that the pres'ence of the judge or commissioner was not necessary in condemnation proceedings, inasmuch as the contest was not on litigious rights, and the jury were judges of the law and facts. We shall not enter upon a discussion of that question here, or review those cases, from the fact that the question was waived by petitioner in the court below..
The'second objection urged by petitioner’s counsel is that—
“The attorney for the respondents, taking advantage of the absence of the judge, did improperly, erroneously, and falsely claim and pretend to and before said jury *48that the petitioner has the power, under the statutes of this State, to condemn a right of way for an elevated railroad along the margin of the property of the Michigan Central Railroad Company on the south side of River street, and for that reason the jury ought to find that there is no public necessity for taking a right of way in, upon, and along said River street for the elevated railroad proposed by the petitioner; and thereby said attorney did, by repeated arguments and assertions to and before said jury, convince a number of -said jury that the-property of the Michigan Central Railroad Company could be condemned by the petitioner under existing statutes, so that, when said jurymen came to yield on the question, of necessity, they were so biased and prejudiced against the petitioner that they insisted upon the most extravagant, exorbitant, and grossly excessive damages.”
The third objection sets out substantially the argument of counsel for respondents before the jury upon the question of necessity, and his efforts to make it appear that such necessity for using the street did not exist, for the reason that petitioner could condemn the property of the Michigan Central Railroad Company adjoining the street. The fourth objection is that the-attorney for respondents, on his cross-examination of the-witness James B. Mulliken, put the following questions-for the purpose of leading said jury to believe that the petitioner could condemn the property of the Michigan Central Railroad Company, and that Mr. G. Y. N. Lothrop, general counsel for the Detroit, Lansing & Northern Railroad Company, had so advised that company:
“Q. Who is the general counsel of the Detroit, Lansing & Northern?
“A. Mr. Charles B. Lothrop.
“Q. Before that, Mr. G. Y. N. Lothrop?
“A. He was formerly.
“Q. That being the best route, was there ever any talk about the power of the said railroad company wanting terminal facilities to condemn the Michigan Central *49ground? [The Detroit, Lansing & Northern is one of the routes interested in the Union Depot Company.]
“A. Mr. Lothrop said to me at one time that there was no difficulty in doing that.
“ Q. Which Lothrop?
“A. G-. V. N. Lothrop."
The fifth objection is that, although it clearly appeared on the further examination of said witness, James B. Mulliken, and by the testimony of said G-. V. N. Lothrop, that the advice and opinion of said' Lothrop was that the property-of the Michigan Central Railroad Company could not be condemned without additional legislation, yet counsel for respondents claimed and pretended before the jury that under advice and opinion of Mr. Lothrop the petitioner could condemn a right of way along the margin of the lands of the Michigan Central Railroad Company.
The sixth objection is that this argument was used before the jury, although it appeared by the testimony that the property of the Michigan Central Railroad Company on the south side of River street was all in actual use by said company for depot and other purposes pertaining to the operation of the railroad, and that the same was needed by the said company for the purposes of the depot and other terminal facilities.
The seventh, eighth, ninth, and tenth objections all relate to the statements of counsel, and claim made by them in behalf of respondents, that the Michigan Central Railroad property could be taken by the petitioner; that the statutes authorized the taking; and the appeal by counsel to the jury not to take respondents’ property, for the reason that it was the duty of the petitioner to go over the grounds of the Michigan Central Railroad Company.
All these objections may be considered together. The *50Union Depot act (No. 344, Laws of 1881; chap. 93, How. Stat.) does not contain any provisions authorizing the taking by the Union Depot Company of the lands of the railroad company except for crossings. Section 6 of the act provides:
“ In case any such company is unable to agree for the purchase of any real estate, property, or franchises required for the purpose of its incorporation, it shall have the right to acquire the title to the same in the manner and by the special proceeding prescribed in this act; but there shall be no power, except for crossing, to take the track or rights of way of any other railroad company without the consent of said railroad company.”
It is contended, however, upon the part of counsel for respondents, that it may be taken by virtue of the general railroad law. The general railroad law provides that there shall be no power, except for crossing, to take the track or rights of way of any other railroad company without the consent of said railroad company, except as is thereinafter provided, being substantially the same provision as in the Union Depot act. How. Stat. § 3331. As originally enacted, section 36 of article 2 of the general railroad law related to the manner of making crossings, with a proviso:
“No such crossing or connection shall be made within the depot limits of any such company without the consent of such company, or acquiring the right thereto, as provided in this act for the taking of land and other property.” How. Stat. § 3350.
This section was amended, however, in 1883 and 1887. The amended section contains no provision authorizing the condemnation of the depot grounds or rights of way of any other company. 3 How. Stat. p. 3385, § 3350.
By the amendment to the general railroad law enacted in 1881 (How. Stat. § 3357) it is provided:
*51“ When any part of the land of any railroad company in this State in or adjacent to its depot grounds is not in actual use for depot or other purpose pertaining to the operation of a railroad, and such land is not needed ■by said railroad company for the purpose of a depot or ■other terminal facilities, it shall be lawful for any other railroad company, organized as aforesaid, needing such land for the purpose of a depot or terminal facilities, to -acquire the same in the same manner as may now be -done for such purpose from individuals. The question ■of actual use and of necessity for the aforesaid purposes by said railroad company owning and not using said land shall be determined, in addition to other questions, ■as provided by law in cases of condemnation of lands for the purpose aforesaid; and the same proceedings in all respects, as near as may be, shall be had for the aforesaid purpose as now provided by law where land is ■acquired for such purpose from individuals.”
It is under this statute that counsel for respondents ■contended before the jury, and contends here, that the Union Depot Company had the power, and that it was its ■duty, to have taken the lands of the Michigan Central Railroad Company, rather than occupy the public street to the injury of the respondents. Except in so far as the power is conferred by this section, there is no .authority under either act to condemn the property of another railroad company except for a crossing.
The testimony shows that the Michigan Central Railroad Company is in the actual occupancy of all the property between River street and the Detroit river from 'Third to Twelfth streets, and that it is necessary to use all that property to transact its business properly. The' proposition does not relate simply to the right of petitioner to make a crossing of the Michigan Central tracks or right of way, but to the taking of a strip longitudinally from the side of lands used by that company as yards and depot grounds. The Union Depot act ■does not in express terms or by implication authorize this *52taking, and whether the petitioner can avail itself of the provisions of the general railroad law above quoted is questionable. But, admitting that the provisions of the general railroad law have application to the petitioning company, so that it could invoke the aid of that statute, certain conditions must exist before it could condemn-for its own uses:
1. That the lands are not in actual use for depot or other purpose pertaining to the operation of the railroad of the Michigan Central Company, and not needed for depot or other terminal facilities.
2. That the railroad company seeking to condemn needs-the land for depot or terminal facilities.
3. That a public necessity exists for the taking for the-purpose for which the land is sought to be acquired.
The last two questions would be involved, in the ordinary condemnation proceedings under the statute. The first question could be determined only in a direct proceeding for that purpose, and it would be not only impracticable, but impossible, in a condemnation proceeding to try that question. There is no power given by the Union Depot act to try such a question in a proceeding-for condemnation, and the general railroad law does not,, in express terms, confer the power upon commissioners or a jury to enter upon such an inquiry. No forum is-pointed out by the railroad law where this question may be litigated; and there arises no implication that it was the intent of the Legislature to permit the jury of inquest to enter upon such an inquiry. The form of the oath to be administered to the jury is to determine the-public necessity and just compensation, and not to enter upon an inquiry as to whether property which has been-set to one public use is not necessary to that use, and1 may be devoted to another.
In Allegheny, etc., R. R. Co. v. Pittsburgh, etc., R. R. Co., 122 Penn. St. 511 (6 Atl. Rep. 564), it was claimed *53that the yard of the plaintiff was larger than was necessary for its present use, and that it could be so rearranged as to' accommodate defendant's tracks without serious detriment to the plaintiff either in the present or future.. The court said:
“We are of opinion that a railroad company has a right .to consider the needs of the future, and to construct its road and make its plans with reference to those future needs. * * * ‘Every reasonable intendment must be taken in favor of the primary rights. No actual encroachment upon these rights can be sanctioned or allowed, and in measuring their extent there must be •a liberal consideration for the future, as well as the existing, necessities of the complainant, the use of the existing tracks, the construction of additional ones, the convenient storage of its freight at all seasons, and the ■unembarrassed transaction of all its business.'"
See, also, Housatonic R. R. Co. v. Lee & H. R. R. Co., 118 Mass. 391; Boston & M. R. R. Co. v. Lowell & L. R. Co., 124 Id. 368; Railroad Co. v. Williamson, 91 N. Y. 522; Illinois Cent. R. R. Co. v. Chicago, etc., R. R. Co., 122 Ill. 484 (13 N. E. Rep. 140); Union Depot Co. v. St. Paul, 30 Minn. 359 (15 N. W. Rep. 684); Railway Co. v. Faribault, 23 Id. 167; Atlanta v. Railway Co., 53 Ga, 120.
Under the form of procedure established in this State ■by prior decisions, when the jury are not attended by a ■court to determine the admissibility of evidence and correct principles upon which litigious rights are to be determined, it would be a novel proceeding to permit the jury to be judges of the law and facts in a contest where the question involved was whether a railroad company was in actual use of property for depot purposes, or needed' the property for such purposes, for terminal facilities. The section of the Constitution which authorizes a jury in condemnation proceedings does not contemplate that they may enter upon *54such a question as is here presented, and the general railroad law does not bear that construction. The present case, however, is freed from that question by testimony, which is uncontradicted, that the Michigan Central Railroad Company is in actual occupancy of all that-property, which is necessary to transact its business-properly.
It is contended, however, by counsel for respondents that the presentation of the question by argument of counsel could not have influenced the jury, as they found the question of necessity in favor of the peti_. tioner. I think that question is well answered by the learned circuit judge. He says:
“It is not sufficient to say that the jury found with petitioner upon the question of necessity. This does-not in any way meet the question. The petitioner was entitled to just consideration upon the question of compensation or damages to be awarded. * * * The-natural and inevitable effect of the arguments made is manifest. It would be difficult to conceive of an argument more effective, the certain and inevitable tendency and effect of which would be to influence the jury, and cause them to award the most extravagant and exorbitant, damages."
The court again remarks:
“As we have seen, the jury, although judges of the-law and facts, have no right to disregard well-recognized legal principles, and counsel who appear before them are governed by the same rules, and subject to the same-responsibility, which govern their conduct in court."
It is the duty of the court to interfere where matters-foreign to the issue are rehearsed before the jury, prejudicial to the interests of a party. Cronkhite v. Dickerson, 51 Mich. 178; Bond v. Railroad Co., 62 Id. 646; Sullivan v. Deiter, 86 Id. 404. There are many pages of the arguments of counsel in the record, showing the persistency with which counsel urged upon the jury the right *55of the petitioner to take the property of the' Michigan-Central Railroad Company, and it is too plain for argument that it must have affected the jury in determining the amount of damages to be-awarded. The jury ought not to have permitted the testimony to be given relating to that subject, or listened to arguments thereon.
Objections 11, 12, 13, and 14 are directed to the refusal of the jury to permit the petitioner to show that another kind of dust-arrester could be placed in the building at a small outlay, and one.which would make the building comparatively safe from ignition from falling sparks from passing engines. It is not necessary to enter upon a full discussion of that question. The jury were in error in rejecting this testimony, in view of the testimony of respondents upon the subject.
The objections which we have discussed we think well taken, and for that reason the award of damages should be set aside. The court below well remarked:
“The damages awarded are most remarkable. The righirof way -sought to be acquired is the right of way for am elevated railroad along River street in front of the property of respondents. They have a frontage on the street-of some 238 feet, and on Fort street of about 75 feet. At $150 a foot, — which is a large estimate,- — the land itself is worth $46,950. The testimony of respondent Absalom Backus, Jr., is to the effect that the buildings and improvements had cost $150,000, and are worth that now. But, deducting 25 per cent, for depreciation,— which is usual on buildings and improvements of some-years’ standing, — we have a valuation of $112,500, or a total valuation for the entire property of $159,450; and yet for simply going in front of this property a jury makes a total award of $96,143.’’
It is objected by respondents’ counsel that the award cannot be disturbed for the reason that since the award and confirmation petitioner has, by order of the court, paid the amount awarded to the respondents. We think *56this objection cannot be sustained. Section 11 of the Union Depot act provides for the recording of a certified copy of the order of confirmation in the office of the register of deeds, and the taking possession of the land; and that the sum to be paid as damages, etc., shall be paid by the company, or deposited, as provided in section 10, within 60 days after the confirmation of the report, and, upon failure so to do, said company shall be deemed to have abandoned the proceedings. By section 10 the court may direct to whom the money is to be paid, or where deposited. Section 11 provides for an appeal to the Supreme Court within 20 days after the confirmation, and on such appeal the Court may direct a new appraisal before the same or another jury. If the amount of compensation is increased by the second report, the difference is to be a lien on the land appraised, and be paid by the company. If the amount is diminished, the difference shall be refunded to the company. The appeal .shall not affect the rights of a party not appealing, and only the right of the appellant in the matters appealed from. It is apparent that it was the intent of the Legislature that the rights of the parties appealing should not be affected upon the appeal by the payment of the money as directed by the court, either to the party, or on deposit for the use of such party. The petitioning company has not appealed from the award as to the public necessity for taking the property, but from the amount of damages awarded; and the fact of the payment of the damages to the respondents under order of the court cannot affect its right to have the question retried by another jury.
The award of damages must be set aside, with costs, and that question submitted to a new jury, to be impaneled before the circuit court for the county of Wayne in accordance with the statute.
*57McGrath and Grant, JJ, concurred with Long, J.